Citation Nr: 1140499	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2009, the claim was remanded for a VA examination.

In an October 2011 written brief presentation, the Veteran's representative requested that the Board refer to the RO claims for service connection for gastroesophageal reflux disease (GERD), psoriasis, and hypertension secondary to service-connected diabetes.  The Board notes that a claim for service connection for peripheral neuropathy was also noted, but that disability was service connected in a January 2008 rating decision.  The Board also notes that the Veteran has contended that he cannot work at least in part due to his service-connected PTSD.  Thus, a claim for a total rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues of entitlement to service connection for GERD, psoriasis, and hypertension secondary to service-connected diabetes and entitlement to TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must once again be remanded for further development.  In the May 2009 remand, the examiner was directed to specifically distinguish the Veteran's PTSD symptoms and pathology from his currently nonservice-connected alcohol dependence and non-service connected adjustment disorder with mixed emotional features, if possible, and to assign a Global Assessment of Functioning (GAF) score pertaining to the Veteran's PTSD only.  

As directed by the May 2009 remand, a VA examination was obtained in July 2009.  The VA examiner noted that he reviewed the Veteran's claims file, which included all of VAPHS (VA Pittsburgh Healthcare System) and VA Butler medical records.  The examiner noted that the Veteran most recently met with his physician in May 2009.  At the time, it was noted that he no longer met the diagnostic criteria for an adjustment disorder and his active diagnosis was PTSD.  Following examination, the diagnoses were very mild PTSD in partial remission and alcohol dependence in reported partial remission, not secondary to PTSD.

The Board notes that the available VA treatment records associated with the Veteran's claims file date from June 2001 to January 2007 and then from January 2008 to August 2008.  The May 2009 VA record referenced by the VA examiner is not of record.  Further, there are only VA treatment records from the Butler VA facility and none from the VA Pittsburgh Healthcare System, which does not appear to be the parent facility of Butler.  Therefore, because there appear to be outstanding VA records, one of which was specifically referenced by the July 2009 VA examiner in connection with his opinion, a remand is necessary to obtain them.

The Board also notes that the July 2009 VA examiner noted that the Veteran had been encouraged to engage in care at the McKeesport Vet Center at the time of his June 2007 VA examination but had not done so.  The Board observes that two years have passed since the most recent examination and it is possible that he now seeks care at this facility.  Accordingly, any records from this Vet Center should be requested on remand.

Additionally, as the most recent VA examination was in July 2009, another examination should be obtained to assess the current severity of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA records from the Butler VAMC dated from January 2007 to January 2008 and from August 2008 to the present.  Also obtain any VA records dated from 2003 to the present from the VA Pittsburgh Healthcare System.

2.  After securing any necessary release, associate any records from the McKeesport Vet Center.

3.  The Veteran should be afforded a VA PTSD examination to determine the current severity and manifestations of this disability.  Any and all studies, tests, and psychological evaluations deemed necessary by the examiner should be performed.  The examiner should comment on how the Veteran's PTSD affects his employment and daily life.  38 C.F.R. § 4.10.  The examiner should report all signs and symptoms necessary for rating PTSD under the applicable rating criteria.  

The examiner should specifically distinguish these symptoms and pathology from the Veteran's currently nonservice-connected alcohol dependence and any non-service connected adjustment disorder with mixed emotional features, if possible, and assign a Global Assessment of Functioning (GAF) score pertaining to the Veteran's PTSD only.  If the examiner cannot differentiate between symptoms due to PTSD and symptoms due to the Veteran's nonservice-connected alcohol dependence and other non-service connected disorders, he or she should so state.  The examiner is also asked to provide a rationale for any opinion expressed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  

4.  After an appropriate period of time or after the Veteran indicates that he has no further evidence to submit, the claim should be readjudicated.  The RO should determine whether it is possible to separate the effects of the service-connected PTSD from the Veteran's non-service connected conditions.  If this is not possible, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



